DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on October 26, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/26/2020, 2/2/2021, and 6/9/2021 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on October 26, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

7.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2013/0265804) in view of Tan et al (US 2010/0149846).
 	Regarding claim 1, Fu et al discloses a power converter apparatus (i.e. circuit of Figure 11) comprising: 
 	a first input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q1 and Q3) and a second input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q2 and Q4); 
 	a plurality of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4), each of the plurality of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4) including two switch circuits (i.e. circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4 of Figure 11) connected in series with each other between the first input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q1 and Q3) and the second input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q2 and Q4); 
 	a transformer (Fig. 11, transformer 152) including a primary winding (Fig. 11, primary winding NP) and a secondary winding (Fig. 11, first and second windings NS1 and NS2 respectively), the primary winding (Fig. 11, primary winding NP) having a first terminal (Fig. 11, terminal connecting primary winding NP to shared node between inductors Lr and Lm) and a second terminal (Fig. 11, terminal connecting primary winding NP to shared node between inductors Lp and Lm); and 
 	at least one capacitor (Fig. 11, capacitor Cp),
 	wherein the at least one capacitor (Fig. 11, capacitor Cp) is connected between the first terminal or the second terminal (Fig. 11, terminal connecting primary winding NP to shared node between inductors Lp and Lm) of the primary winding (Fig. 11, primary winding NP) of the transformer (Fig. 11, transformer 152), and a node (Fig. 11, shared node between switches Q3 and Q4) between the two switch circuits (Fig. 11, circuit of switches Q3 and Q4) in at least one leg circuit among the plurality of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4), and
 	at least two nodes (Fig. 11, node between switches Q1 and Q2 and node between switches Q3 and Q4) in at least two first leg circuits among the plurality of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4), each of the at least two nodes (Fig. 11, node between switches Q1 and Q2 and node between switches Q3 and Q4) being disposed between the two switch circuits in one of the at least two first leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4).
 	Fu et al fails to disclose wherein the first terminal of the primary winding of the transformer is connected to at least two nodes in at least two first leg circuits among the plurality of leg circuits via at least two first circuit portions, respectively, at least one of capacitances and inductances being different in the at least two first circuit portions.
 	However, Tan et al discloses wherein a first terminal (Fig. 2, terminal of AC voltage VG connected to shared node between inductors L1 and L2) is connected to at least two nodes (Fig. 2, nodes A and B) in at least two first leg circuits (Fig. 2, circuit of switch S1 and diode D1 and circuit of diode D2 and switch S2) among a plurality of leg circuits (Fig. 2, circuit of switch S1 and diode D1 and circuit of diode D2 and switch S2) via at least two first circuit portions (Fig. 2, inductors L1 and L2), respectively, at least one of capacitances and inductances (Fig. 2, inductors L1 and L2) being different in the at least two first circuit portions (Fig. 2, inductors L1 and L2) (See paragraphs [0014], [0022] and [0031]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a first terminal, as taught by Tan et al, where the first terminal is of the primary winding of the transformer, in order to obtain a circuit with improved efficiency. 
 	Regarding claim 2, Fu et al further discloses wherein the second terminal (Fig. 11, terminal connecting primary winding NP to shared node between inductors Lp and Lm) of the primary winding (Fig. 11, primary winding NP) of the transformer (Fig. 11, transformer 152) is connected to a node (Fig. 11, shared node between switches Q3 and Q4) between the two switch circuits (Fig. 11, switches Q3 and Q4) in at least one second leg circuit (Fig. 11, circuit of switches Q3 and Q4) among the plurality of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4). 
 	Regarding claim 4, Fu et al further discloses wherein the second terminal (Fig. 11, terminal connecting primary winding NP to shared node between inductors Lp and Lm) of the primary winding (Fig. 11, primary winding NP) of the transformer (Fig. 11, transformer 152) is connected to the first input terminal or the second input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q2 and Q4) (i.e. via inductor Lp and switch Q4).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2013/0265804) in view of Tan et al (US 2010/0149846), and in further view of Huang et al (US 2015/0180350).
 	Regarding claim 5, Fu et al discloses wherein each switch circuit (i.e. circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4 of Figure 11) comprises two switch elements, and selectively changes among a state where a current flows in a first direction (i.e. current direction when switches Q1-Q4 of Figure 11 are conducting), and a state where no current flows in a first direction nor in a second direction (i.e. when switches Q1-Q4 of Figure 11 are not conducting). 
 	Fu et al fails to explicitly disclose wherein each of the switch circuits selectively changes among a state where a current flows in a second direction opposite the first direction. 
 	However, Huang et al discloses where switch circuits (Fig. 2, circuit of switches Q1 and Q2, circuit of switches Q3 and Q4, and circuit of switches Q5 and Q6) selectively changes among a state where a current flows in a second direction opposite the first direction (i.e. bidirectional functionality involving current passing through both directions of switches Q1-Q6). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a switch circuits, as taught by Huang et al, in order to obtain a circuit with bidirectional functionality for various design purposes. 

9.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2013/0265804) in view of Tan et al (US 2010/0149846), and in further view of Hirota (US JP 2017147892A).
 	Regarding claim 7, Fu et al discloses output terminals (Fig. 11, output terminals of output filter 156) connected a load apparatus (i.e. load capable of coupling to output terminals of output filter 156 of Figure 11); and a controller (Fig. 11, circuit that controls switching of switches Q1-Q4) that controls switch circuits (Fig. 11, switches Q1-Q4) of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4). 
 	Fu et al fails to explicitly disclose a voltage detector that detects an output voltage outputted from the power converter apparatus to the load apparatus; a current detector that detects an output current outputted from the power converter apparatus to the load apparatus; and wherein the controller operates the two switch circuits in at least one first leg circuit in the at least two first leg circuits at a switching frequency, and makes the two switch circuits in the first leg circuits other than the at least one first leg circuit inoperative, based on the output voltage and the output current.
 	However Hirota discloses a voltage detector (Fig. 1, voltage detector 15) that detects an output voltage (Fig. 1, signal across voltage detector 15) outputted from a power converter apparatus to a load apparatus (Fig. 1, load 3); a current detector (Fig. 1, current detector 16) that detects an output current (Fig. 1, signal across current detector 16) outputted from the power converter apparatus to the load apparatus (Fig. 1, load 3); and wherein a controller (Fig. 1, control unit 17) operates two switch circuits (Fig. 1, switches Q21 and Q22) in at least one first leg circuit (Fig. 1, circuit of switches Q21 and Q22) in at least two first leg circuits (Fig. 1, circuit of element 11) at a switching frequency, and makes the two switch circuits (Fig. 1, switches Q21 and Q22) in the first leg circuits (Fig. 1, circuit of switches Q21 and Q22) other than the at least one first leg circuit inoperative, based on the output voltage (Fig. 1, signal across voltage detector 15) and the output current (Fig. 1, signal across current detector 16) (See paragraph [0035]).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a voltage detector, current detector, and controller, as taught by Hirota, in order to obtain a circuit with resonance frequency switching and output power regulation. 
 	Regarding claim 8, Fu et al discloses a controller (Fig. 11, circuit that controls switching of switches Q1-Q4) and switch circuits (Fig. 11, switches Q1-Q4) of leg circuits (Fig. 11, circuit of switches Q1 and Q2 and circuit of switches Q3 and Q4).
 	Fu et al fails to disclose wherein the controller determines, in the at least two first leg circuits, a first leg circuit including operating switch circuits, and a first leg circuit including inoperative switch circuits, based on which of a plurality of predetermined voltage ranges includes the output voltage.
 	However, Hirota discloses wherein a controller (Fig. 1, control unit 17) determines, in at least two first leg circuits (Fig. 1, circuit of element 11), a first leg circuit including operating switch circuits (Fig. 1, switches Q21 and Q22), and a first leg circuit including inoperative switch circuits, based on which of a plurality of predetermined voltage ranges includes an output voltage (Fig. 1, signal across voltage detector 15) (See paragraphs [0043]-[0046] and Figure 5).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a controller, as taught by Hirota, in order to obtain a circuit with resonance frequency switching and output power regulation. 
 	Regarding claim 9, Fu et al discloses a controller (Fig. 11, circuit that controls switching of switches Q1-Q4), first input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q1 and Q3), a second input terminal (Fig. 11, terminal connecting source Vin to shared node between switches Q2 and Q4), a switch circuit (Fig. 11, switches Q1-Q4), a primary winding (Fig. 11, primary winding NP) of a transformer (Fig. 11, transformer 152), an output voltage (Fig. 11, signal Vo outputted from output filer 156), an output current (Fig. 11, current outputted from output filer 156), and a load apparatus (i.e. load capable of coupling to output terminals of output filter 156 of Figure 11). 
 	Fu et al fails to disclose wherein the controller determines the switching frequency based on: the capacitance and the inductance included in a path from the first input terminal to the second input terminal, via the switch circuit turned on by the controller, and the primary winding of the transformer, the output voltage and the output current, and a target voltage outputted to the load apparatus.
 	However, Hirota discloses wherein a controller (Fig. 1, control unit 17) determines a switching frequency based on: a capacitance (Fig. 1, capacitor C1) and an inductance (Fig. 1, inductor Lp) included in a path from a first input terminal (Fig. 1, terminal 1a connecting Vin to switch Q21) to a second input terminal (Fig. 1, terminal 1a connecting Vin to switch Q22), via a switch circuit (Fig. 1, switches Q21 and Q22) turned on by the controller (Fig. 1, control unit 17), and a primary winding (Fig. 11, primary winding of transformer 152) of a transformer (Fig. 11, transformer 152), an output voltage (Fig. 1, signal across voltage detector 15) and an output current (Fig. 1, signal across current detector 16), and a target voltage (i.e. regulated signal across voltage detector 15) outputted to a load apparatus (See paragraphs [0039]-[0046]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a controller, as taught by Hirota, in order to obtain a circuit with resonance frequency switching and output power regulation. 
 	Regarding claim 10, Fu et al discloses a controller (Fig. 11, circuit that controls switching of switches Q1-Q4) and a switch circuit (Fig. 11, switches Q1-Q4).
 	Fu et al fails to disclose wherein the controller controls the switch circuits to achieve zero voltage switching, when changing the switch circuits in the at least two first leg circuits between an operating state and an inoperative state. 
 	However, Hirota discloses wherein a controller (Fig. 1, control unit 17) controls switch circuits (Fig. 1, switches Q21 and Q22) to achieve zero voltage switching, when changing the switch circuits (Fig. 1, switches Q21 and Q22) in at least two first leg circuits (Fig. 1, circuit of element 11) between an operating state and an inoperative state (See paragraph [0049]). 
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Fu et al, by including a controller, as taught by Hirota, in order to obtain a circuit with resonance frequency switching and output power regulation. 

Allowable Subject Matter
10.	Claim 6 is allowed.
11.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 3, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter apparatus, 
 	wherein the second terminal of the primary winding of the transformer is connected to at least two nodes in at least two second leg circuits among the plurality of leg circuits via at least two second circuit portions, respectively, each of the at least two nodes being disposed between the two switch circuits in one of the at least two second leg 4Application No. Not Yet AssignedDocket No.: 043887-0528 circuits, at least one of capacitances and inductances being different in the at least two second circuit portions.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converter apparatus comprising: 
 	a first input terminal and a second input terminal; 
 	a plurality of leg circuits, each of the plurality of leg circuits including two switch circuits connected in series with each other between the first input terminal and the second input terminal; 
 	at least two transformers, each of the at least two transformers including a primary winding and a secondary winding; and 
 	at least one capacitor, 
 	wherein the at least one capacitor is connected between the primary winding of each of the transformers, and a node between the two switch circuits in at least one leg circuit among the plurality of leg circuits, 
 	wherein the primary windings of the transformers have inductances different from each other, and the secondary windings of the transformers are connected in parallel with each other, and 
 	wherein the primary windings of the transformers are connected to at least two nodes in at least two first leg circuits among the plurality of leg circuits, respectively, 5Application No. Not Yet AssignedDocket No.: 043887-0528 
 	each of the at least two nodes being disposed between the two switch circuits in one of the at least two first leg circuits.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al (US 2017/0244331) deals with a resonant DC/DC converter, Dai et al (US 2014/0254208) deals with an auxiliary resonant apparatus for LLC converters, Dai et al (US 2015/0124489) deals with a current sensing apparatus for power converters, Yang et al (US 2016/0254756) deals with a magnetic integrated device and power conversion circuit, Akutagawa et al (US 2016/0072390) deals with a bidirectional DC/DC converter, Yan et al (US 2015/0333635) deals with a DC/DC converter and method for controlling the same, Fu et al (US 2015/0263634) deals with a hybrid power converter and method, and Feno (US 2015/0092450) deals with a commutation current steering method in a zero voltage switching power converter using a synchronous rectifier.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838